PER CURIAM.
Garren J. Washington seeks post-conviction relief by way of filing an original Petition for Writ of Habeas Corpus, following the trial court’s denial of his motion for jail credit for time served. We dismiss this petition for habeas corpus, treat the petition as a motion properly filed pursuant to Florida Rule of Criminal Procedure 3.800(a), and affirm denial of relief without prejudice for Washington to first seek and *920exhaust his administrative remedies with the Department of Corrections. See Hidalgo v. State, 729 So.2d 984 (Fla. 3d DCA 1999) (holding that, when seeking credit for time served after sentencing, the defendant must exhaust administrative remedies with the Department of Corrections before requesting judicial relief). After exhausting such remedies, Washington may file a petition for writ of mandamus against the Department.
Habeas Petition dismissed; 3.800(a) denial of relief affirmed.